Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over D1: FUJITSU: Discussion on PRACH configuration in NR), 3GPP DRAFT; R1-1611461, 13 November 2016, XP051175440 in view of D2: NTT DOCOMO ET AL: “Monitoring of DL control channel for NR”, 3GPP DRAFT; R1-1700620, 16 January 2017, XP051208145.
 	Regarding claim 1, D1 discloses a method comprising: 
receiving one or more synchronization signal blocks (SS Blocks) from a base station by a user equipment (UE), wherein each SS block is associated with a corresponding analog beam direction (see D1, Fig. 4, section  2.3); determining a corresponding UE-favored analog beam direction, obtaining a physical random-access channel (PRACH) resource; and  performing an access procedure over the obtained PRACH resource (see D1, Fig. 4, section 2.3, e.g., gNB TX/RX beam sweeping, the UE shall take advantage of the PRACH associated with its preferred  DL TX beam to initiate the RACH procedure).
 	However, D1 does not expressly disclose the method comprising: obtaining a default control resource set (CORESET) in an SS block wherein the default CORESET comprises a set of physical resource blocks (PRBs), a set of OFDM symbols, a numerology, a periodicity, and reference signal (RS) configuration; obtaining a physical random-access channel (PRACH) resource associated with the default CORESET
 	D2 discloses the above recited limitations (see D2, section 2 and 3, e.g., the time/freq. Resource containing at least on search space is obtained from MIB/system information, and parameters for the UB-common search spaces(s) can be informed via broadcast/SIB, and section 3.1, e.g., the association of CORESET and PRACH is implicitly disclosed due to the association of SS block /MIB and CORESET and the association between SS block and PRACH resource).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate D2’s teachings into D1.  The suggestion/motivation would have been to provide the configuration of a CORESET in a SS block in order to control resource set as suggested by D2. 	
 	Regarding claim 2, the combined teachings of D1 and D2 disclose the method of Claim 1, wherein the default CORESET contains both a command search space and a UE-specific search space for physical downlink control channel (PDCCH) transmission (see D2, Section 2.1, e.g., UE-common search space and UE-specific search space).
 	Regarding claim 3, the combined teachings of D1 and D2 disclose the method of Claim 2, wherein the UE receives a broadcast or multicast PDCCH transmitted in the default CORESET of all analog beam directions (see D1, Section 2.3, Fig. 4).
 	Regarding claim 7, D1 discloses a user equipment (UE) comprising:
a radio frequency (RF) receiver that receives one or more synchronization signal blocks (SS Blocks) from a base station, wherein each SS block is associated with a corresponding analog beam direction (see D1, Fig. 4, Section 2.3); a control circuit that obtains a default control resource set (CORESET) in an SS block and determining a corresponding UE-favored analog beam direction; and a channel access handling circuit that obtains a physical random-access channel (PRACH) resource and performs an access procedure over the obtained PRACH resource (see D1, Fig. 4, section 2.3, e.g., gNB TX/RX beam sweeping, the UE shall take advantage of the PRACH associated with its preferred  DL TX beam to initiate the RACH procedure).
 	However, D1 does not expressly disclose the user equipment (UE) comprising: a control circuit that obtains a default control resource set (CORESET) in an SS block wherein the default CORESET comprises a set of physical resource blocks (PRBs), a set of OFDM symbols, a numerology, a periodicity, and reference signal (RS) configuration; circuit that obtains a physical random-access channel (PRACH) resource associated with the default CORESET;
a channel access handling circuit that obtains a physical random-access channel (PRACH) resource associated with the default CORESET.
 	D2 discloses the above recited limitations (see D2, section 2 and 3, e.g., the time/freq. Resource containing at least on search space is obtained from MIB/system information, and parameters for the UB-common search spaces(s) can be informed via broadcast/SIB, and section 3.1, e.g., the association of CORESET and PRACH is implicitly disclosed due to the association of SS block /MIB and CORESET and the association between SS block and PRACH resource).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate D2’s teachings into D1.  The suggestion/motivation would have been to provide the configuration of a CORESET in a SS block in order to control resource set as suggested by D2. 	
 	Regarding claim 8, the combined teachings of D1 and D2 disclose the UE of Claim 7, wherein the default CORESET contains both a command search space and a UE-specific search space for physical downlink control channel (PDCCH) transmission (see D2, Section 2.1, e.g., UE-common search space and UE-specific search space).
 	Regarding claim 9, the combined teachings of D1 and D2 disclose the UE of Claim 8, wherein the UE receives a broadcast or multicast PDCCH transmitted in the default CORESET of all analog beam directions (see D2, Section 2.2 , e.g., the UE-common search spaces can be informed via broadcast/SIB).
Allowable Subject Matter
Claims 4-6, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477